Citation Nr: 0928093	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of low back 
injury, status post hemilaminectomy and diskectomy, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 10, 1973 to 
August 5, 1978 and from May 9, 1979 to August 31, 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2004, the 
Veteran testified before the undersigned at a videoconference 
hearing at the RO.  A transcript of this hearing is of 
record.  This matter was before the Board in October 2006 
when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

In the October 2006 remand, the Board directed that the 
Veteran be afforded VA neurological and orthopedic 
examinations to determine the nature and severity of his 
service-connected low back disability.  Pursuant to the 
Board's remand, the Veteran underwent VA examinations in 
November 2007; however, the examiner did not provide all the 
required information.  The examiner was to state whether 
there is objective evidence of weakness and/or incoordination 
associated with the back disorder, and to what extent, if 
any, the Veteran experiences functional loss due to weakness 
during flare-up of the back symptoms.  To the extent 
possible, such functional loss was to be expressed in terms 
of degrees of limited motion.  In addition, the examiner was 
to state whether the medical evidence shows that the Veteran 
has intervertebral disc syndrome of the back, which is mild, 
moderate with recurrent attacks, severe with recurrent 
attacks with intermittent relief or pronounced with 
persistent symptoms compatible with sciatic neuropathy.  
Moreover, the examiner was to state whether the medical 
evidence shows lumbosacral strain; and whether it is severe 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; or 
with characteristic pain on motion; or with slight subject 
symptoms only.  A review of the claims files reveals that the 
development requested was not completed by the 2007 VA 
examiner.  An examination must provide sufficient information 
to rate the disability in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Under Stegall v. West, 11 Vet. App. 268 (1998), a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.

During the September 2004 video conference hearing, the 
Veteran testified that he receives regular treatment for his 
low back disability from the Salisbury, North Carolina VA 
Medical Center (VAMC).  However, the most recent records in 
the claims file are from November 2004.  As VA outpatient 
treatment records are constructively of record, and may 
contain pertinent information, any outstanding records must 
be obtained on remand.

In addition, the Board notes that the November 2007 VA 
examination report indicates that the Veteran had not worked 
since August 2006, and that he had recently been terminated 
by the post office due to its inability to accommodate his 
low back disability.  The Court has clearly indicated that 
any reference to loss of work, no matter how minimal, raises 
the possibility of extra-schedular consideration because the 
question of an extra-schedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996), citing Floyd v. Brown, 9 
Vet. App. 88, 96 (1996) (the Board is obligated to consider 
the applicability of the extra-schedular rating regulation).  
Development of the evidence in the matter of whether referral 
for extra-schedular consideration is indicated is incomplete.  
The Veteran has not been provided with notice of the 
information or evidence necessary to substantiate the 
assignment an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b).  Thus, the Board finds that additional notice and 
readjudication of the claim is warranted.  

Moreover, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; how disability ratings are 
assigned; general notice of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and examples 
of the types of medical and lay evidence the claimant may 
submit to support an increased rating claim.  Review of the 
claims file indicates that the Veteran received Vazquez 
notice in a December 2008 supplemental statement of the case.  
However, that document did not provide all relevant 
diagnostic codes.  On remand, any Vazquez notice defect must 
be cured.

It is also noteworthy that where entitlement to compensation 
has already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure compliance 
with all notice and assistance requirements 
set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159 (2008).  

Regarding the Veteran's service-connected 
low back disability, the RO must provide 
the Veteran the specific notice required in 
increased compensation claims, as outlined 
by the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (and summarized above) 
and afford him the opportunity to respond.  
The notice must specifically advise him to 
provide (or ask VA to obtain) evidence 
demonstrating a worsening of the low back 
disability and its impact on his employment 
and daily life.  Furthermore, he must be 
advised that the criteria for rating 
disabilities of the spine were revised 
effective September 23, 2002 and September 
26, 2003; and notified of what he must show 
to warrant a rating in excess of 10 
percent.  Specifically, the AMC/RO must 
advise the appellant that he may submit 
evidence showing the effects of the 
worsening of his low back disability upon 
his employment and daily life.  The AMC/RO 
must also provide more specific notice of 
the applicable diagnostic criteria.  
Specifically, the notice must inform the 
appellant of the criteria needed to obtain 
an increased rating under 38 C.F.R. §§ 
4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003); Diagnostic Codes 5293, 
5295 (prior to and from September 23, 
2002); and Diagnostic Codes 5237, 5243, 
Notes (1) & (6) (2008).

The RO must also provide specific notice as 
to the information or evidence necessary to 
substantiate entitlement to an extra-
schedular rating pursuant to 38 C.F.R. § 
3.321(b), to include informing him of the 
relevancy of any evidence from an employer 
or former employer relating to his claim of 
significant work impairment caused by his 
low back disability. 

The Veteran and his representative should 
have the opportunity to respond, and the RO 
should arrange for any further development 
suggested by their response.

2.  Obtain outstanding VA treatment 
records from the VAMC in Salisbury, North 
Carolina from November 2004 to the 
present.  If any records sought are 
unavailable, or the search for such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran and his 
representative so notified.

3.  Thereafter, the Veteran must be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of his service-connected low back 
disability.  All indicated tests, 
including range of motion studies and if 
appropriate MRI, nerve conduction, and EMG 
studies, should be performed and all 
findings must be reported in detail.  The 
examiner should address the following:

a.  List all manifestations of the 
Veteran's low back disability.  
Specifically, all orthopedic and 
neurologic signs and symptoms, which are 
due to intervertebral disc syndrome, 
should be reported.  The examiner should 
then state whether each neurological and 
orthopedic sign and/or symptom found is 
constant or near constant.  The severity 
of each neurological and orthopedic sign 
and symptom should also be reported.

b.  State whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the back disorder.  In 
addition, state whether, and to what 
extent, if any, the veteran experiences 
functional loss due to painful motion or 
weakness with repeated use of the back 
and/or during flare-up of the back 
symptoms.  To the extent possible, express 
such functional loss in terms of degrees 
of limited motion, or weakness in the 
back.

c.  State whether the medical evidence 
shows that the Veteran has intervertebral 
disc syndrome of the back, which is mild, 
moderate with recurrent attacks, severe 
with recurrent attacks with intermittent 
relief or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy.

d.  State whether the medical evidence 
shows that the veteran has incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If so, what is the total 
duration of such incapacitating episodes 
during the past 12 months?

e.  State whether the medical evidence 
shows lumbosacral strain; and whether it 
is severe with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending 
in standing position, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion; or with muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position; or with characteristic 
pain on motion; or with slight subject 
symptoms only.

f.  The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the Veteran's ability to work.

4.  Following any other development that is 
warranted by the state of the record, the 
AMC/RO should readjudicate the claim for 
entitlement to an increased rating for low 
back injury, status post hemilaminectomy 
and diskectomy, to include consideration of 
the possibility of "staged" ratings, if 
indicated by facts found.  The RO should 
also consider the possibility of 
entitlement to an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b).  In doing 
so, the RO must again specifically consider 
whether the Veteran's case must be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extra-schedular rating.  If the benefit 
sought remains denied or not granted to the 
Veteran's satisfaction, the AMC/RO should 
prepare an SSOC and send it to the Veteran 
and his representative.  An appropriate 
period of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
K. R. Fletcher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


